DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Statement of Reasons for Allowance
The LIORESAL package insert (of record in IDS) discloses that LIORESAL should not be autoclaved or heat sterilized, such that the prior art of record provides a clear teaching away from the present invention, which requires a step of steam sterilization.  
EXAMINER'S AMENDMENT
The following amendment was authorized in a telephone conversation with Applicant’s representative, Ryan C. Smith.
In the Claims
The claims were amended as follows:
1. (Currently Amended) A process for preparation of drug delivery system consisting of a packaged and labeled syringe pre-filled with a sterile solution of baclofen containing up to 0.5% by weight of (4-chlorophenyl )-2-pyrrolidone, for intrathecal delivery comprising the steps of:
(i)    adding sodium chloride solution to baclofen, wherein the baclofen is not filtered, to form a solution of baclofen having a concentration of 0.5 mg/ml, 2.0 mg/ml, or 
0) for the resulting terminally sterilized solution is 7 minutes;
(iii) filling a syringe with 5 ml to 40 ml of the sterile solution of step (ii) and wherein the syringe has 
(iv) color coding a plunger and/or label of the syringe depending on the amount of said baclofen in said pre-filled syringe; and
(v) closing a dispensing end of the syringe with a leur-lock tip, thereby forming the packaged and labeled pre-filled syringe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645